EXHIBIT 10.1

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD, PLEDGED, HYPOTHECATED, ASSIGNED OR OTHERWISE DISPOSED OF, AND NO TRANSFER
OF THIS PROMISSORY NOTE WILL BE MADE BY THE COMPANY OR ITS TRANSFER AGENT IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION FROM SUCH REGISTRATION.

 

CONVERTIBLE PROMISSORY NOTE

 

 

$[AMOUNT]  Columbus, Ohio   Effective Date: [DATE]

 

FOR VALUE RECEIVED, Intellinetics, Inc., a Nevada corporation (the “Company”),
with its principal place of business at 2190 Dividend Drive, Columbus, OH 43228,
its successors and assigns (the “Company”), promises to pay to the order of
[NAME] (the “Payee”), having an address at [ADDRESS], or at such other place as
the Payee may hereafter specify in writing, on the earliest to occur of (a)
December 1, 2017, (b) the date of closing of a PIPE Financing (as hereinafter
defined), or (c) the acceleration of this Note by Payee upon the occurrence of a
Default (as defined below) (such earlier date, the “Maturity Date”), the
principal sum of [AMOUNT] ($XXX).

 

1.         This Note is issued by and among the Company and the Payee, and
includes as consideration to the Payee, the issuance to the Payee of a warrant
to purchase [AMOUNT] (XXXX) shares of the Company’s Common Stock (“Common
Stock”), at an exercise price of $X.XX per share, in addition to any conversion,
if applicable, pursuant to the closing of a PIPE Financing referenced in the
paragraph 2 of the Note.

 

2.         The Payee shall have the right, at his option, at any time on or
before the repayment of the Note, to convert, in whole or in part, subject to
the terms and provisions hereof, the principal amount of the Note and interest
accrued (if any) through the date of conversion, into securities to be issued by
the Company in a PIPE Financing. “PIPE Financing” shall mean the private
placement of equity, equity equivalent, convertible debt or debt financing in
which the Company receives gross proceeds, in one or more transactions, of at
least Three Hundred Thousand Dollars ($300,000). It is understood that any
securities issued in such PIPE Financing will bear a restrictive legend.

 

3.         This Note shall bear interest at 8% per annum, with interest
beginning to accrue three months following the Effective Date. Except if this
Note is converted as provided herein, payments on both principal and interest
(if any) are to be made in lawful money of the United States of America unless
Payee agrees to another form of payment. The Company reserves the right to pay
interest quarterly at its option.

 

4.         As used herein, a “Default” means a material default by the Company
of this Note, or the Warrant issued by the Company to Payee on the date hereof.

 



1 

 

 

5.         Amounts not paid when due hereunder shall bear interest from the due
date until such amounts are paid at the rate of 10% per annum; provided,
however, that in the event such interest rate would violate any applicable usury
law, the default rate shall be the highest lawful interest rate permitted under
such usury law. Upon the occurrence of a Default and receipt of written notice
by the Company from Payee of such Default, the principal and interest due
hereunder shall be immediately due and payable by the Company to Payee, unless
such Default is waived by the Payee.

 

6.         Presentment, demand, protest or notice of any kind are hereby waived
by the Company. The Company may not set off against any amounts due to Payee
hereunder any claims against Payee or other amounts owed by Payee to the
Company.

 

7.         All rights and remedies of Payee under this Note are cumulative and
in addition to all other rights and remedies available at law or in equity, and
all such rights and remedies may be exercised singly, successively and/or
concurrently. Failure to exercise any right or remedy shall not be deemed a
waiver of such right or remedy.

 

8.         The Company agrees to pay all reasonable costs of collection,
including attorneys' fees which may be incurred in the collection of this Note
or any portion thereof and, in case an action is instituted for such purposes,
the amount of all attorneys' fees shall be such amount as the court shall
adjudge reasonable.

 

9.         This Note is made and delivered in, and shall be governed, construed
and enforced under the laws of the State of Ohio.

 

10.       This Note shall be subject to prepayment, at the option of the
Company, in whole or in part, at any time and from time to time, without premium
or penalty.

 

11.       This Note or any benefits or obligations hereunder may not be assigned
or transferred by the Company, without the consent of the Payee, which consent
shall not be unreasonably withheld.

 

All debt for borrowed money issued by the Company after the date hereof shall
provide that it is subordinate in right of payment and otherwise to the debt
evidenced by this Note. So long as this Note is outstanding, the Company shall
operate its business in the ordinary course of business consistent with past
practice and shall not take any action, or omit to take any action, which has or
is reasonably likely to have a material adverse effect on the Company or its
business, properties, assets, financial condition or prospects.

 

[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered as of the date first set forth above.

 

 

Intellinetics, Inc.

 

 

By:     Name:   Matthew L. Chretien   Title: Chief Executive Officer  

 



3 

 